Tenney, C. J.
From the evidence adduced at the trial of this action, which is for an alleged assault and battery upon the person of the plaintiff, in June, 1854, it appears that the acts complained of were committed soon after the defendant had paid an execution upon a judgment recovered in 1853, against him, in favor of the plaintiff’s son. Proof offered by the defendant, in mitigation of damages, that the judgment was obtained in a groundless suit, which he was prevented from defending by inevitable accident, was not received. The judgment of a court of competent jurisdiction, till reversed, is conclusive evidence of a just and legal debt; to receive, or enforce payment thereof, by the creditor or his agent, is no ground of complaint on the part of the debtor, and if the evidence offered was allowed, it would authorize the jury to treat as a palliation of the defendant’s unlawful and even criminal acts, the plaintiff’s conduct, which was, in all respects, legal and proper. This cannot be admitted.
Exceptions are also taken to the instructions to the jury, *166among others, that if the act complained of was wantonly done, the plaintiff would be entitled, also, to recover for the mental anxiety, the public degradation, and wounded sensibility, which an honorable man would naturally feel, and which he suffered, under such a violation of the sacredness of his person, as they should find in this case to have been inflicted by the defendant.
It is insisted that this instruction is erroneous in this case, because the ground of damages stated in the instructions, objected to, should have been particularly specified in the declaration, which does not appear to have been done. It cannot be doubted, that mental anxiety, and injury to the finer feelings of human nature as well as bodily suffering may be produced from wanton and unprovoked violence, inflicted by the hand of another. And if the former is a proper basis of damages, under a specific allegation in the writ, it does not cease to be so in a general declaration. The obviously probable effects of a beating may be given in evidence, though not alleged in the declaration. Avery v. Ray and al., 1 Mass., 12; Sampson v. McCoy, 15 Mass., 493.
The authorities have classed together actions of slander, of assault and battery, and some others, touching the power of the jury in the assessment of damages, and allow them the exercise of their own discretion, there being no precise rule by which the injury can be measured. Commonwealth v. Sessions, in Norfolk, 5 Mass., 437. In Coffin v. Coffin, 4 Mass, 41, Ch. J. Parsons, in delivering the opinion of the court, says in reference to actions for personal injuries, “ the law has not entrusted the court with a discretion to estimate damages, but has devolved the power on a jury, as matter of sentiment and feeling, to be exercised by them, according to their sound discretion, duly weighing all the. circumstances of the case, and considering the state, degree, quality, trade and profession, as well of the party injured, as of him who did the injury.” Merest v. Harvey, 5 Taunt., 442.
“As the jury, in an action of trespass, are not restrained in their assessment of damages to the amount of the mere *167pecuniary loss sustained by the plaintiff, but may award damages in respect to the malicious conduct of the defendant, and the degree of insult with which the trespass has been attended, the plaintiff is at liberty to give in evidence the circumstances which accompany and give character to the trespass.” 3 Stark. Ev., 1450.
It is said in 2 Greenl. Ev., sec. 267, Injuries to the person or to the reputation, consist in the pain inflicted, whether bodily or mental. * * “ The jury, therefore, in the estimation of damages, are to consider not only the direct expenses incurred by the plaintiff, but the loss of time, his bodily sufferings, and if the injury was willful, his mental agony also ; the injury to his reputation, the circumstances of indignity and contumely under which the wrong was done, and the consequent public disgrace to the plaintiff, together with any other circumstances belonging to the wrongful act, and tending to the plaintiff’s discomfort.” It is believed that the instructions in this respect are in harmony with the principles which have always prevailed in this state, and our parent commonwealth.
Nothing in the case shows any conduct in the plaintiff, at the time the injury was inflicted upon him, in the least improper or indicative of a want of self-respect, and hence he is entitled to the presumption that he was influenced by the same kind of honorable feelings which are generally entertained by persons of good reputation; and it is to be supposed that he and others of that character, would be affected in a similar manner by acts of violence, wantonly inflicted. The test which the jury were allowed to apply to the evidence, in determining the damages arising from the causes mentioned, was not an erroneous one.

Exceptions overruled.